Where, in a conveyance by A. to B., in fee, operating under the statute of uses, in which a consideration appears to have been paid, the use of the land is limited to 0. for life, and no disposition is made of the remainder of the use, the remainder will result to the grantor on the death of the cestuy que use. In such case the consideration expressed in the deed will be regarded as an equivalent for the use expressed, and not for the whole of the grantor’s estate in the land.
But where the whole use is disposed of by the deed, nothing can result to the grantor.
And where the grantor makes an express declaration of the whole use, but a part of the use fails to take effect by reason of the uncertainty of the cestuy que use, the consideration expressed in the deed is regarded as an equivalent for the whole use expressed, including as well that part which fails as that which is valid; and therefore that part of the use which fails does not result to the grantor, but vests in the grantee named in the deed, who paid the consideration.
(S. C., 3 Barb. Ch. R. 242 ; 9 N. Y. 219.)